Title: From James Madison to David Gelston, 6 February 1808
From: Madison, James
To: Gelston, David



Sir.
Dept. of State, Feb: 6th. 1808.

I think it proper to apprize you that it being intended that two persons should have a passage in the dispatch Vessel you are authorized to engage, according to the reservation made in behalf of the Government.  It will be well for you to let it be so understood by the Owner of the Vessel, that he may make his arrangements accordingly.  I am &c.

James Madison.

